Winslow, C. J.
Respondent moves for a rehearing and urges that if, under the testimony in the record, the court is convinced that track No. 1 was used for railway rather than for industrial purposes, the court .determine that fact now and not send the case back for another trial. In support of this position respondent says that the proof concerning the use of this track is clear and conclusive, that no more complete evidence could be produced upon another trial, hence that another trial would be a useless expenditure of timé and money.
This contention is evidently advisedly made by counsel-who are fully cognizant of its importance and of its effects, and we have concluded to act upon it. Certainly it is no kindness to either party to order a- new trial when all the facts are already before the court as fully as they could be brought out on another trial.
It was said in the former opinion that “To sustain a jiidgment for plaintiff in this case it must appear that defendant, under sec. 1810, was required to place a fence between the east-bound main track and switchtrack No. 1 just south of it.” This was based upon our conclusion that there was no evidence on which it could be found that Jacoby entered on the danger zone at any particular place except the point *624where he climbed over the bumpers and between the stock cars standing on track No. 1.
It was stated in this connection that respondent did not contend that the absence of a fence anywhere else could be said to have caused Jacoby’s death, and this latter statement is challenged by respondent’s 'counsel on this motion.
We do not, however, have occasion to consider this challenge now, as we are still convinced that in order to sustain plaintiff’s claim it must appear that a fence was required by sec. 1810 between the east-bound main track and track No. 1.
The uncontradicted evidence shows that track No. 1 was parallel with and next to the main track and was used as a track on which cars, after being repaired, were placed in order that they might be taken off by a switch engine and put into the regular transportation business of the company. The court is still of the opinion that under these facts track No. 1 cannot be considered merely as a part of the industrial plant, but must be held a part of defendant’s “road” as the word is used in sec. 1810 of the Statutes.
This conclusion makes it certain that no fence was required by law between track No. 1 and the main track, and hence that there was no ground for a recovery. As it is conceded all around that there could be no change in the testimony as to the use of track No. 1 on a second trial, final judgment should now be ordered.
The mandate will therefore be amended so as to read: ■“Judgment reversed, and action remanded with directions to dismiss the complaint on the merits.”
By the Court. — The mandate is amended as indicated in this opinion, and motion for rehearing denied in all other respects without costs.
Siebeokee, KeRwin, and Eschweieer, JJ., dissent.